Order entered October 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00744-CV

     U.S. BANK, NA. SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
    ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
   BACKED SECURITIES I TRUST 2004-HW11, ASSET-BACKED CERTIFICATES
         SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT,
               SELECT PORTFOLIO SERVICING, INC., Appellant

                                                 V.

         LUCILA M. SAAVEDRA AND JOSE MANUEL SAAVEDRA, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-12077

                                             ORDER
       Before the Court is appellees’ October 17, 2018 motion to dismiss the appeal for failure

to file the reporter’s record. We DENY the motion.

       By order dated September 6, 2018, we granted the request of Vielica Dobbins, Official

Court Reporter for the 134th Judicial District Court, for an extension of time to file the reporter’s

record and extended the time to September 27, 2018. As of today’s date, the reporter’s record

has not been filed. Accordingly, we ORDER Ms. Dobbins to file the reporter’s record by

November 2, 2018. We caution Ms. Dobbins that further extension requests will be disfavored.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and all

parties.

                                                     /s/    ADA BROWN
                                                            JUSTICE